
	

113 SRES 387 ATS: Celebrating the 2014 Arctic Winter Games, in Fairbanks, Alaska.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 387
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Ms. Murkowski (for herself and Mr. Begich) submitted the following resolution; which was referred to the Committee on Commerce, Science, and Transportation
		
		March 26, 2014Committee discharged; considered and agreed toRESOLUTION
		Celebrating the 2014 Arctic Winter Games, in Fairbanks, Alaska.
	
	
		Whereas the Arctic Winter Games, held every 2 years, is a premier sporting and cultural event and a
			 true celebration of athletic competition, friendship, and cooperation
			 among individuals living in the Arctic;Whereas the Arctic Winter Games, as envisioned over 40 years ago by Alaska Governor Wally Hickel
			 and commissioners from the Northwest Territories and Yukon, continues to
			 promote the core values of its creation: athletic competition, cultural
			 exhibition, and social interchange;Whereas the Fairbanks North Star Borough has a uniquely qualified community to welcome the vast
			 cultural benefits that accompany serving as the host of the 2014 Arctic
			 Winter Games;Whereas the 2014 Arctic Winter Games welcomes more than 1,400 athletes from 9 contingents,
			 representing nations that include the United States, Canada, Greenland,
			 and Russia;Whereas the State of Alaska is proud to contribute to the Arctic Winter Games 287 Alaskan athletes,
			 ages 13 to 24; andWhereas the 2014 Arctic Winter Games marks the fifth Arctic Winter Games hosted in Alaska since the
			 first competition in 1970: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the dedicated athletes, coaches, volunteers, leaders, and staff who contribute to the
			 mission and success of the 2014 Arctic Winter Games;(2)welcomes the return of the Arctic Winter Games to Fairbanks, Alaska, for the first time since 1988;
			 and(3)celebrates the continuing friendly competition among northern circumpolar countries and the great
			 cultural exchange that keeps northern traditions alive.
			
